United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0712
Issued: July 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 1, 20171 appellant filed a timely appeal from an August 11, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from August 11, 2016, the date of OWCP’s last decision was
February 7, 2017. Since using February 8, 2017, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is February 1, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board’s jurisdiction is limited to reviewing the evidence that
was before OWCP at the time of the final decision on appeal. Therefore, this additional evidence cannot be
considered by the Board. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has established a fracture of the right lesser toes causally
related to the accepted August 1, 2016 employment injury.
FACTUAL HISTORY
On August 4, 2016 appellant, then a 67-year-old tractor trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that on August 1, 2016 a dock plate struck his left foot while
in the performance of duty.4 In a brief note dated August 1, 2016, he indicated that he tried to
pull up a dock plate that was stuck, and the plate came up and fell on his right foot.
In a form report dated August 1, 2016, Dr. Jose Ayala, a Board-certified family
practitioner, diagnosed laceration without foreign body of right lesser toes and displaced
unspecified fracture of the right lesser toes. He wrote that appellant could return to work if
sitting 100 percent of the time. In an additional form report dated August 2, 2016, Dr. Ayala
diagnosed laceration without foreign body of the right lesser toes. He reported that appellant
must use crutches and could not drive.
The record also contains a duty status report (Form CA-17) dated August 1, 2016.5 The
physician diagnosed right foot trauma.
By decision dated August 11, 2016, OWCP accepted laceration of right lesser toes
without foreign body. It also found that the diagnosis of displaced fracture of the right lesser
toes was not established as employment related. OWCP advised appellant that he should
forward more specific documentation from his treating physician, such as diagnostic notes, to
establish that the diagnosed displaced fracture of the right lesser toes was employment related.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.7 To establish
causal relationship between a diagnosed condition and the employment injury, the opinion of the
physician must be based on a complete factual and medical background of reasonable medical
certainty and supported by sound medical rationale explaining the nature of the relationship
between the diagnosed condition and federal employment. The weight of medical evidence is

4

While appellant wrote on the claim form that he injured his left foot, his additional statement and the medical
evidence clearly indicate the injury was to the right foot.
5

The physician’s signature on the form is illegible.

6

Supra note 2.

7

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

2

determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted laceration of the right lesser toes, without foreign body, as causally
related to the August 1, 2016 employment incident. The August 11, 2016 OWCP decision also
found that another diagnosed condition, open displaced fracture of the right lesser toes, was not
accepted.
The Board finds that OWCP properly determined that the evidence of record was
insufficient to establish a fracture of the right lesser toes causally related to the August 1, 2016
employment injury.
OWCP procedures provide that if multiple conditions have been claimed and the
evidence submitted supports acceptance of some, but not all, of the conditions and the remaining
conditions have not been developed, the claims examiner should issue an acceptance letter for
the compensable conditions and concurrently issue a development letter for the remaining
claimed conditions. The development may be undertaken in either the acceptance letter itself or
by separate correspondence.9
Dr. Ayala had diagnosed a fracture in his August 1, 2016 form report, without further
explanation. He did not provide a history of injury, results on examination, or a rationalized
medical opinion explaining causal relationship between the diagnosed fracture and the August 1,
2016 employment injury. Medical evidence that consists primarily of a diagnosis, without other
indicia of a probative medical report such as a history, results on examination, and an opinion on
causal relationship, is of limited probative value.10 The Board notes that in his August 2, 2016
report, Dr. Ayala no longer provided a diagnosis of the right lesser toes fracture.
It is appellant’s burden of proof to establish a specific condition as employment related.
The Board finds that appellant did not meet his burden of proof.11 The only adverse finding by
OWCP was the August 11, 2016 determination that the right lesser toes fracture was not causally
related to the August 1, 2016 employment injury.
For the reasons discussed, the Board finds that appellant has not established a diagnosed
fracture as causally related to the accepted August 1, 2016 employment injury.

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Acceptances, Chapter 2.806.4(b) (June 2011).

10

See E.C., Docket No. 16-0900 (issued September 2, 2016); I.B., Docket No. 16-1095 (issued August 1, 2016).

11

On appeal appellant submitted time analysis forms indicating that he was off work from September 19 to
October 17, 2016 for “therapy.” The record reflects however that appellant was reimbursed for leave without pay
for the period September 19 through October 28, 2016.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a fracture of the right lesser toes
causally related to the accepted August 1, 2016 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 11, 2016 is affirmed.
Issued: July 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

